DETAILED ACTION
1.	Applicant’s Amendment filed on 09/28/2021 has been reviewed and placed of record in the file.

Claim Objections
2.	Claim 13 is objected to because of the following informalities: dependency of claim 13 (“claim12”) should be “claim 11” because claim 12 was cancelled. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 11, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. U.S. Patent Application Publication 2019/0334080 A1 (the ‘080 reference, of record).
The reference discloses in Fig. 29 and related text a double magnetic tunnel junction device as claimed.
Referring to claim 11, the ‘080 reference discloses a double magnetic tunnel junction device comprising: 
a first magnetic tunnel junction stack (MTJ1 , paragraph(s) [0003], [0262]) formed on a back end of line base layer (not depicted in Fig. 29, generally indicated at 1522/1502, Fig. 15, paragraph(s) [0160], [0161], and [0003]); 
a spin conducting layer (spacer 2930, paragraph(s) [0265], which is a conducting metal, paragraph(s) [0109]) on the first magnetic tunnel junction stack; and 
a second magnetic tunnel junction stack (MTJ2 or MTJ3 ) on the spin conducting layer, the second magnetic tunnel junction stack (MTJ2 or MTJ3 ) having a width that is greater than a width of the first magnetic tunnel junction stack (MTJ1 ) (paragraph(s) [0273] and as clearly depicted in Fig. 29).
claim 14, the reference further discloses that:
the first magnetic tunnel junction stack (MTJ1 ) includes a first reference layer (Pinned layer 2914), a first tunnel barrier layer (2904, paragraph(s) [0262], [0175]), and a first magnetic free layer (2906), and 
wherein the second magnetic tunnel junction stack (MTJ2 or MTJ3 ) includes a second reference layer (2932 or 2928), a second tunnel barrier layer (2916 or 2910), and a second magnetic free layer (2918 or 2912).
Referring to claim 18, the reference further discloses that the spin conducting layer (spacer layer 2930) comprises Cu (paragraph(s) [0109]), meeting the claim limitation “at least one non-magnetic material selected from the group consisting of Cu, CuN, Ag and AgSn”. 
	
4.	Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bozdag et al. U.S. Patent Application Publication 2019/0206472 A1 (the ‘472 reference, of record).
The reference discloses in Fig. 5C and related text a double magnetic tunnel junction device as claimed.
Referring to claim 11, the ‘472 reference discloses a double magnetic tunnel junction device comprising: 
a first magnetic tunnel junction stack (MTJ560, paragraph(s) [0078]) formed on a back end of line base layer (because the first magnetic tunnel junction stack (MTJ560) is formed above a transistor (not labeled in Fig. 5C, labeled as 414 in Fig. 4, paragraph(s) [0063]), it may be said that the first magnetic tunnel junction stack is on a back end of line base layer in a manner similar to that disclosed by Ahmed et al. U.S. Patent Application Publication 2019/0334080 A1, of record and cited above, where a magnetic tunnel junction stack (MTJ1, MTJ2, Fig. 15) is formed above transistor 1520 (Ahmed, paragraph(s) [0161], and is on a back end of line base layer 1522/1502, Fig. 15, paragraph(s) [0160], [0161]);
a spin conducting layer (metal separator 564) on the first magnetic tunnel junction stack (560); and 
a second magnetic tunnel junction stack (562) on the spin conducting layer (564), the second magnetic tunnel junction stack (562) having a width that is greater than a width of the 
Referring to claim 14, the reference further discloses that:
the first magnetic tunnel junction stack (560) includes a first reference layer (not labeled in Fig. 5C, labeled as 102 in Fig. 1A), a first tunnel barrier layer (not labeled in Fig. 5C, labeled as spacer barrier layer 104 in Fig. 1A, paragraph(s) [0037]), and a first magnetic free layer (not labeled in Fig. 5C, labeled as storage free layer 106 in Fig. 1A, paragraph(s) [0037]), and 
wherein the second magnetic tunnel junction stack (562) includes a second reference layer (not labeled in Fig. 5C, labeled as 102 in Fig. 1A), a second tunnel barrier layer (not labeled in Fig. 5C, labeled as spacer barrier layer 104 in Fig. 1A, paragraph(s) [0037]), and a second magnetic free layer (not labeled in Fig. 5C, labeled as storage free layer 106 in Fig. 1A, paragraph(s) [0037]).

5.	Claims 1, 3, 8-11, 13, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. U.S. Patent Application Publication 20190148625 A1 (the ‘625 reference, of record and matured into U.S. Patent 10,784,440 B2).
The reference discloses in Figs. 9A through and particularly 9H and related text a double magnetic tunnel junction device as claimed.
Referring to claim 1, the reference discloses a method of manufacturing a double magnetic tunnel junction device, the method comprising: 
forming a first magnetic tunnel junction stack(MC21 or MC22, see Figs. 9C, 9F, paragraph(s) [0003], [0086], [0088]) on a back end of line base layer (510/515/525, paragraph(s) [0084], [0085]); 
forming a spin conducting layer (metal wiring 555 or 557, see Figs. 9E, 9G, paragraph(s) [0087], [0089]) on the first magnetic tunnel junction stack (MC21 or MC22); and 
forming a second magnetic tunnel junction stack (MC23) on the spin conducting layer (555 or 557), the second magnetic tunnel junction stack (MC23) having a width that is greater than a width of the first magnetic tunnel junction stack (MC21 or MC22, paragraph(s) [0092]). 
claim 11 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a double magnetic tunnel junction device comprising: 
a first magnetic tunnel junction stack (MC21 or MC22) formed on a back end of line base layer (510/515/525);
a spin conducting layer (555 or 557) on the first magnetic tunnel junction stack (MC21 or MC22); and
a second magnetic tunnel junction stack (MC23) on the spin conducting layer (555 or 557), the second magnetic tunnel junction stack (MC23) having a width that is greater than a width of the first magnetic tunnel junction stack (MC21 or MC22) (paragraph(s) [0092]).
Referring to claims 3 and 14, the reference further discloses that:
the first magnetic tunnel junction stack (MC21 or MC22) includes a first reference layer (not labeled in Figs. 9A-9H, labeled as pinned layer 120/130 in Fig. 1B, paragraph(s) [0022]), a first tunnel barrier layer (not labeled in Figs. 9A-9H, labeled as 135 in Fig. 1B, paragraph(s) [0019]), and a first magnetic free layer (not labeled in Figs. 9A-9H, labeled as 140 in Fig. 1B, paragraph(s) [0019]), and 
wherein the second magnetic tunnel junction stack (MC23) includes a second reference layer (not labeled in Fig. 9H, labeled as pinned layer 120/130 in Fig. 1B), a second tunnel barrier layer (not labeled in Fig. 9H, labeled as 135 in Fig. 1B, paragraph(s) [0019]), and a second magnetic free layer (not labeled in Fig. 9H, labeled as 140 in Fig. 1B, paragraph(s) [0019]).
Referring to claims 8 and 18, the reference further discloses that the spin conducting layer (metal wiring 555 or 557) comprises Cu (paragraph(s) [0041]), meeting the claim limitation “at least one non-magnetic material selected from the group consisting of Cu, CuN, Ag and AgSn”.
Referring to claims 9 and 19, the reference further discloses a dielectric encapsulation layer (interlayer dielectric layer ILD 590, Fig. 9I, paragraph(s) [0040], [0091]) on the second magnetic tunnel junction stack (MC23).
Referring to claims 10 and 20, the reference further discloses that the dielectric encapsulation layer (ILD layer 590) comprises SiN (silicon nitride, paragraph(s) [0040]), meeting 
Referring to claim 13, the reference further discloses a seed layer (not depicted in Fig. 9H, depicted as 115, Fig. 1B, paragraph(s) [0028]) between the back end of line base layer (510/515/525) and the first magnetic tunnel junction stack (MC21 or MC22).

Response to Arguments
6.	Applicant’s arguments with respect to claims 11, 14 and 18, filed 28 September 2021, with respect to the anticipation by Ahmed and Bozdag have been fully considered but they are not persuasive. Specifically, Applicant’s arguments are directed to inventive concept detailed in the specification such as “…transistors 1520 may be formed on a substrate 1522 based on the standard complementary metal oxide semiconductor (CMOS) processes in the front-end of line (FEOL)…The memory stack (also referred to as MTJ stack) may then be grown in a laver by laver manner by physical vapour deposition (PVD) technique" (para. [0160])” and “…in contrast to the "inverted" shape required by the present claims” rather than being directed to the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Allowable Subject Matter
7.	Claims 4-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a double magnetic tunnel junction device (and a method of manufacturing a double magnetic tunnel junction device) with all exclusive limitations as recited in claims 15 and 4, which may be characterized in (forming) a first dielectric layer on sides of the first magnetic 
In addition, for method claims 1 and 3-10, the best art of record does not appear disclose the second magnetic tunnel junction stack overlapping the second magnetic tunnel junction stack.

Conclusion
8.	Applicant's amendment- resulting in a combination of claims not present in previously filed claims - necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12-05-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818